Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 9,591,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are broader in scope to those of the claims of U.S. Patent No. 9,591,131. For example:
Claim 21 of the present invention
Claim 1 of U.S. Patent No. 9,591,131
A method for identifying an unwanted caller using a call answering system, comprising: 

identifying, by a call answering server, a phone number of a caller associated with an incoming call to a phone device; searching, by the call answering server, a directory including information about the phone number from a plurality of telephony devices and one or more phone number data sources; 

calculating, by the call answering server, a probability that the phone number is associated with an unwanted caller based on the information; 









and handling, by the call answering server, the incoming call based on the probability that the phone number is associated with an unwanted caller according to one or more preferences of a user associated with the phone device, the one or more preferences including rejecting the incoming call, playing a recorded message, and disposing of the incoming call.

A method for identifying an unwanted caller using a call answering system, comprising: 

receiving, by a call records server, information about callers from a plurality of telephony devices and one or more phone number data sources, the receiving including collecting contact and address book information that are stored on the plurality of telephony devices; 

classifying, by the call records server, one or more of the callers as either wanted or unwanted callers based on the received information; 

storing, by the call records server, the received information and the classification of the one or more of the callers into a directory; identifying, by a call answering server, that a call from a given caller from a phone number to a receiving telephony device is from an unwanted caller by searching the directory; 

and handling, by the call answering server, the call from the given caller according to one or more preferences of the user, the one or more preferences including rejecting the call from the receiving telephony device, playing a recorded message, and disposing of the call.


	From the claim comparison above, the limitations of the present claims are anticipated/covered by those of claim 1 of U.S. Patent No. 9,591,131. Independent claims 28 and 35 contain similar features as those of claim 21 and therefore rejected for the same reason addressed. Dependent claims 22-27, 29-34 and 36-40 are directly or indirectly disclosed by at least the dependent claims of U.S. Patent No. 9,591,131.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-22, 25, 28-29, 32, and 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chislett et al (2012/0128144).
Consider claims 21 and 28, Chislett et al teach a call answering server and method for identifying an unwanted caller using a call answering system, comprising: identifying, by a call answering server, a phone number of a caller associated with an incoming call to a phone device (par. 0049; “When an inbound call is detected, the system first checks to see that the originating number (or CLID) is valid”); searching, by the call answering server, a directory including information about the phone number from a plurality of telephony devices  and one or more phone number data sources (par. 0018-0020; “The screening list or "greylist" comprises originating numbers which one or more users have identified as belonging to a telemarketer or other undesirable caller or originator of text messages, as determined by the service provider or system administrator”. Thus, numbers that “one or more users have identified” implies information about the phone number from plurality of devices); calculating, by the call answering server, a probability that the phone number is associated with an unwanted caller based on the information (par. 0019; 0020; 0023; 0028; “applying the one or more rules to the data” (i.e., rules to apply to data record as greylist (suspect, i.e., probability of being unwanted)); whitelist (wanted); blacklist (unwanted)) and handling, by the call answering server, the incoming call based on the probability that the phone number is associated with an unwanted caller according to one or more preferences of a user associated with the phone device, the one or more preferences including rejecting the incoming call, playing a recorded message, and disposing of the incoming call (par. 0050-0054; (i.e., terminate call, send to voicemail, pre-record message, or prompt for additional information)).
Consider claims 22 and 29, Chislett et al teach wherein the information is based on voting from an audience of telephony device users (par. 0017; “score ratings as to the likelihood of the originating number being that of a telemarketer (TM) or other unwanted caller or originator”; 0019; 0023; i.e., greylist score).
Consider claims 25 and 32, Chislett et al teach wherein the information comprises categorization of the phone number as a given entity (par. 0032; 0051; telephone number is flagged as telemarketer).
Consider claim 35, Chislett et al teach a system for identifying an unwanted caller, the system comprising: a directory including phone numbers identified as unwanted callers based on information about the phone numbers (par. 0018-0020; 0028; stored callers information in greylist, whitelist or blacklist (i.e., directory)) and in accordance with one or more rules, the information including call activity associated with the phone numbers and the one or more rules including characteristics pertaining to call activity associated with unwanted callers (par. 0019; 0020; 0023; 0028; “applying the one or more rules to the data” (i.e., rules to apply to data record as greylist (suspect, i.e., probability of being unwanted)); whitelist (wanted); blacklist (unwanted)); and a phone device executing a call answering application configured to: identify a phone number of a caller associated with an incoming call to the phone device (par. 0049- 0052; process inbound call), search the directory for the phone number of the caller (par. 0018-0020; “The screening list or "greylist" comprises originating numbers which one or more users have identified as belonging to a telemarketer or other undesirable caller or originator), and handle the incoming call based on the search of the directory wherein unwanted callers are forwarded to a call answering server (par. 0050-0054; (i.e., terminate call, send to voicemail, pre-record message, or prompt for additional information)).
Consider claim 36, Chislett et al teach determine the incoming call is associated with an unwanted caller based on the search of the directory (par. 0018-0019; 0049).
Consider claim 37, Chislett et al teach further comprising a call records server configured to collect the information about the phone numbers from a plurality of telephony devices and one or more phone number data sources (par. 0018; 0020; “Data relating to an incoming communication is received from Subscribers”; “the service provider entering call or messaging data into the system”).
Consider claim 38, Chislett et al teach wherein the characteristics pertaining to call activity associated with unwanted callers include making a number of calls exceeding a given amount within a given period of time from a number, or leaving messages including content that matches content of messages from known unwanted callers (par. 0019; increased score; par. 0024-0025; added to blacklist).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chislett et al (2012/0128144) in view of Yang et al (2011/0280160).
Consider claims 23 and 30, Chislett et al did not explicitly suggest wherein the information is based on calling patterns of phone number. However, Yang teaches method system for collecting data from a plurality of call and analyzing the collected data to classify the calls. The classifying of call includes recognizing call patterns from the common telephone number (see abstract; col. 0066). Therefore, it would have been obvious to one of the ordinary skill in the art before the filing date of the invention to apply various parameters such as that of Yang into the call classification procedure to classify and recognize calls from unwanted callers thereby enhanced call management and to filter unwanted calls.
Claim(s) 26-27, 33-34 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chislett et al (2012/0128144) in view of Middleswarth et al (6,697,461).
Consider claims 26 and 33 and 39, Chislett et al suggest of prompting greylist callers (or unwanted) to announce themselves (par. 0054). Chislett et al did not explicitly prompting the caller to provide a valid calling number when determining that the phone number is hidden or disguised. In the same field of endeavor, Middleswarth et al teach the method for call screening service that request the unknown/unidentified or blocked calling number callers to provide the identity (col. 7 lines 28-35, lines 54-63; col. 9 lines 1-15). Chislett et al contains the base process of screening calls to filter unwanted callers. Middleswarth et al contains comparable call screening process that could have been applied to the base process of Chislett et al and the result would have been predictable and resulted in prompting the unknown/unidentified calling party to identify themselves. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date.
Consider claims 27, 34 and 40, Chislett et al suggest of prompting greylist callers (or unwanted) to announce themselves (par. 0054). Chislett et al did not explicitly suggest intercepting the incoming call from an unknown or unverified number; and report to the caller that the phone device does not accept the incoming call. In the same field of endeavor, Middleswarth et al teach the method for call screening service that request the unknown/unidentified or blocked calling number callers to provide the identity (col. 7 lines 28-35, lines 54-63; col. 9 lines 1-15). Chislett et al contains the base process of screening calls to filter unwanted callers. Middleswarth et al contains comparable call screening process that could have been applied to the base process of Chislett et al and the result would have been predictable and resulted in prompting the unknown/unidentified calling party to identify themselves. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date.
Allowable Subject Matter
Claims 24 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
June 10, 2022